Exhibit 99.1 For immediate release March 24, Petro-Canada Files Annual Disclosure Reports Petro-Canada (TSX: PCA, NYSE: PCZ) Calgary, AB–Petro-Canada today filed its 2007 Annual Report, Annual Information Form (AIF), Form 40-F and Management Proxy Circular with securities regulators in Canada and the United States.The Annual Report contains Management's Discussion and Analysis, and the audited Consolidated Financial Statements and Notes for the year ended December 31, 2007. Petro-Canada's disclosure reports include reserves data and other oil and gas information required by Canadian securities regulatory authorities and the U.S. Securities and Exchange Commission. Online and PDF versions of the Annual Report are available at www.petro-canada.ca.
